Name: Commission Regulation (EU) 2016/263 of 25 February 2016 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the title of the food category 12.3 Vinegars (Text with EEA relevance)
 Type: Regulation
 Subject Matter: food technology;  marketing;  health;  consumption;  foodstuff
 Date Published: nan

 26.2.2016 EN Official Journal of the European Union L 50/25 COMMISSION REGULATION (EU) 2016/263 of 25 February 2016 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the title of the food category 12.3 Vinegars (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3), Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) That list may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008 of the European Parliament and of the Council (2), either on the initiative of the Commission or following an application. (3) The Union list of food additives was established based on food additives permitted for use in foods in accordance with Directives of the European Parliament and of the Council 94/35/EC (3), 94/36/EC (4) and 95/2/EC (5) and after reviewing their compliance with Articles 6, 7 and 8 of Regulation (EC) No 1333/2008. The Union list includes the food additives on the basis of the categories of food to which they may be added to. (4) In Part D of the Union list, food category 12 covers salts, spices, soups, sauces, salads and protein products and includes subcategory 12.3  vinegars. Part E of the Union list sets out the following authorised additives for food category 12.3: Group I additives, caramels (E 150a-d) and sulphur dioxide  sulphites (E 220-228) only in fermentation vinegar. (5) Acetic acid (also used as a food additive E 260) when diluted with water (4-30 % by volume) could be used as a food or food ingredient in the same manner as vinegars from agricultural origin. (6) In some Member States only vinegars obtained from the fermentation of agricultural products are allowed to be named vinegars. In other Member States, however, both products obtained from the dilution with water of acetic acid and vinegars obtained from the fermentation of agricultural products are marketed under the name vinegar. (7) It followed from the discussions with Member States at the Working Party of Governmental Experts on Additives that there is an equivalent technological need for food additives for diluted acetic acid and for vinegars from agricultural origin. Therefore, it is appropriate to revise the title of food category 12.3 Vinegars to specify that it includes diluted acetic acid (diluted with water to 4-30 % by volume) fit for human consumption in order to ensure that there is transparency and legal certainty regarding the use of food additives in that food. (8) The Comprehensive European Food Consumption Database (6) of the European Food Safety Authority (the Authority) provides information on food consumption across the European Union. The statistics include the data on food consumption of vinegars from agricultural origin that is taken into account when the Authority performs the exposure assessment. As diluted acetic acid is used in the same manner as vinegars from agricultural origin it is not expected that the proposed amendment as regards the title of the food category 12.3 would have an impact on the exposure to additives authorised for use in that food category. (9) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission has to seek the opinion of the Authority in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. Since the inclusion of diluted acetic acid in food category 12.3 in Parts D and E of the Union list of food additives constitutes an update of that list which is not liable to have an effect on human health, it is not necessary to seek the opinion of the Authority. (10) Annex II to Regulation (EC) No 1333/2008 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 16. (2) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). (3) European Parliament and Council Directive 94/35/EC of 30 June 1994 on sweeteners for use in foodstuffs (OJ L 237, 10.9.1994, p. 3). (4) European Parliament and Council Directive 94/36/EC of 30 June 1994 on colours for use in foodstuffs (OJ L 237, 10.9.1994, p. 13). (5) European Parliament and Council Directive 95/2/EC of 20 February 1995 on food additives other than colours and sweeteners (OJ L 61, 18.3.1995, p. 1). (6) http://www.efsa.europa.eu/en/food-consumption/comprehensive-database ANNEX In Parts D and E of Annex II to Regulation (EC) No 1333/2008, the entry for food category 12.3 is replaced by the following: 12.3 Vinegars and diluted acetic acid (diluted with water to 4-30 % by volume)